Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 1 of 71




            EXHIBIT 3
       Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 2 of 71


                                         UNCLASSIFIED



                   FBI LABORATORY
                   SUMMARY OF LATENT PRINT UNITS RESULTS



Case ID number: KC-7542690
Laboratory number: 2016-03429-20
Other number:
Examiner: D. J. Fife at (703) 632-8392

The following table provides information regarding the identification(s):

                                             Identification(s)
                                                                                           Number
  Individual
                 Item Number                      Item Description                  1B#       of
  Identified
                                                                                            Prints
                                   One page of a thirty-one page document bearing
                   Item 24-6                                                        1B46
                                         "handb_explosives_explainedtxt"
                                   One page of a thirty-one page document bearing
                  Item 24-12                                                        1B46
                                         "handb_explosives_explainedtxt"
                                   One page of a thirty-one page document bearing
                  Item 24-27                                                        1B46
                                         "handb_explosives_explainedtxt"
                                   One page of a thirty-one page document bearing
                  Item 24-31                                                        1B46
                                         "handb_explosives_explainedtxt"
                                      One page of a one hundred fifty-two page
                                                  document bearing
                  Item 24-37                                                        1B46
                                  "handb_improvised_munitions_black_books_vols
 CURTIS W.                                             _1_2_3"
  ALLEN,                              One page of a one hundred fifty-two page               55
 679197PA7                                        document bearing
                  Item 24-40                                                        1B46
                                  "handb_improvised_munitions_black_books_vols
                                                       _1_2_3"
                                      One page of a one hundred fifty-two page
                                                  document bearing
                  Item 24-43                                                        1B46
                                  "handb_improvised_munitions_black_books_vols
                                                       _1_2_3"
                                      One page of a one hundred fifty-two page
                                                  document bearing
                  Item 24-44                                                        1B46
                                  "handb_improvised_munitions_black_books_vols
                                                       _1_2_3"




2016-03429-20
i
                                         UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 3 of 71


                                   UNCLASSIFIED

                                        Identification(s)
                                                                                       Number
  Individual
                Item Number                  Item Description                   1B#       of
  Identified
                                                                                        Prints
                                  One page of a one hundred fifty-two page
                                             document bearing
                 Item 24-45                                                     1B46
                              "handb_improvised_munitions_black_books_vols
                                                  _1_2_3"
                                  One page of a one hundred fifty-two page
                                             document bearing
                 Item 24-46                                                     1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
                                  One page of a one hundred fifty-two page
                                              document bearing
                 Item 24-48                                                     1B46
                              "handb_improvised_munitions_black_books_vols
                                                   _1_2_3"
                                  One page of a one hundred fifty-two page
                                              document bearing
                 Item 24-49                                                     1B46
                              "handb_improvised_munitions_black_books_vols
                                                   _1_2_3"
                               One page of a thirty-one page document bearing
                Item 24-204                                                     1B46
                                    "handb_explosives_explainedtxt (2)"
 CURTIS W.                     One page of a thirty-one page document bearing
  ALLEN,        Item 24-205                                                     1B46      ↑
                                    "handb_explosives_explainedtxt (2)"
 679197PA7                     One page of a thirty-one page document bearing
                Item 24-211                                                     1B46
                                    "handb_explosives_explainedtxt (2)"
                               One page of a thirty-one page document bearing
                Item 24-212                                                     1B46
                                    "handb_explosives_explainedtxt (2)"
                               One page of a thirty-one page document bearing
                Item 24-214                                                     1B46
                                    "handb_explosives_explainedtxt (2)"
                                 One page of a seventy-four page document
                Item 24-279                                                     1B46
                               bearing "FOR ACADEMIC STUDY ONLY"
                                Page bearing "Gideon's Guardians: New Meth
                 Item 25-4                                                      1B46
                                     Recipe - a/k/a Easter Bunny Meth"
                              One page of a twenty-two page document bearing
                 Item 25-14                                                     1B46
                               "The Complete Recreational Drugs Handbook"
                                One page of a sixteen page document bearing
                 Item 25-28                                                     1B46
                                                  "Ameth2"
                                One page of a sixteen page document bearing
                 Item 25-29                                                     1B46
                                                  "Ameth2"
                                One page of a sixteen page document bearing
                 Item 25-37                                                     1B46
                                                  "Ameth2"
                                 One page of a four page document bearing
                 Item 25-43                                                     1B46
                                             "Phrack Magazine"

2016-03429-20
ii
                                   UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 4 of 71


                                   UNCLASSIFIED

                                        Identification(s)
                                                                                      Number
  Individual
                Item Number                 Item Description                   1B#       of
  Identified
                                                                                       Prints
                                 One page of a four page document bearing
                 Item 25-45                                                    1B46
                                            "Phrack Magazine"
                                 One page of a seventy-nine page document
                 Item 25-49    bearing "KITCHEN IMPROVISED PLASTIC             1B46
                                              EXPLOSIVES"
                                 One page of a seventy-nine page document
                 Item 25-50    bearing "KITCHEN IMPROVISED PLASTIC             1B46
                                              EXPLOSIVES"
                                 One page of a seventy-nine page document
                 Item 25-51    bearing "KITCHEN IMPROVISED PLASTIC             1B46
                                              EXPLOSIVES"
                                 One page of a seventy-nine page document
                 Item 25-55    bearing "KITCHEN IMPROVISED PLASTIC             1B46
                                              EXPLOSIVES"
                                 One page of a seventy-nine page document
                 Item 25-58    bearing "KITCHEN IMPROVISED PLASTIC             1B46
                                              EXPLOSIVES"
                                 One page of a seventy-nine page document
                Item 25-119    bearing "KITCHEN IMPROVISED PLASTIC             1B46
                                              EXPLOSIVES"
 CURTIS W.
                               One page of a two hundred seventy-three page
  ALLEN,                                                                                 ↑
                Item 25-133   document bearing "IMPROVISED MUNITIONS           1B46
 679197PA7
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-387   document bearing "IMPROVISED MUNITIONS           1B46
                                              HANDBOOK"
                                One page of an eight page document bearing
                 Item 26-5                                                     1B46
                                            "smoke_smoke-mi"
                                One page of an eight page document bearing
                 Item 26-8                                                     1B46
                                            "smoke_smoke-mi"
                                One page of an eight page document bearing
                 Item 26-9                                                     1B46
                                            "smoke_smoke-mi"
                                One page of an eight page document bearing
                 Item 26-10                                                    1B46
                                            "smoke_smoke-mi"
                                 One page of a two page document bearing
                 Item 26-61                                                    1B46
                                     "Nitromethane Liquid Explosives"
                                 One page of a two page document bearing
                 Item 26-75                                                    1B46
                                            "Concealing PETN"
                               One page of a five page document bearing "An
                 Item 26-80                                                    1B46
                                           AP beginner's manual"
                               One page of a forty-two page document bearing
                 Item 26-95                                                    1B46
                                     "Improvised Primary Explosives"
2016-03429-20
iii
                                   UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 5 of 71


                                   UNCLASSIFIED

                                        Identification(s)
                                                                                     Number
  Individual
                Item Number                 Item Description                  1B#       of
  Identified
                                                                                      Prints
                              One page of a forty-two page document bearing
                 Item 26-98                                                   1B46
                                    "Improvised Primary Explosives"
                 Item 27-1     Page bearing "...Phenonol2 polypropylene..."   1B46
                 Item 27-9          Page bearing "...2.9g Alum foil..."       1B46
 CURTIS W.                      One page of two page document beginning
  ALLEN,          Item 28     "9/1/2016 Explosives Synthesis..." from Space   1B46      ↑
 679197PA7                              Station Storage Unit F002
                                  One page document bearing "Materials
                  Item 30       Equipment Hexamine..." from Space Station     1B46
                                           Storage Unit F002
                                  One page of a one hundred fifty-two page
                                             document bearing
                 Item 24-42                                                   1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
                                  One page of a one hundred fifty-two page
                                             document bearing
                 Item 24-48                                                   1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
                                  One page of a one hundred fifty-two page
                                             document bearing
                Item 24-177                                                   1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
  GAVIN                           One page of a one hundred fifty-two page
 WAYNE                                       document bearing
                Item 24-178                                                   1B46     97
 WRIGHT,                      "handb_improvised_munitions_black_books_vols
V1RLD1CP5                                        _1_2_3"
                                  One page of a one hundred fifty-two page
                                             document bearing
                Item 24-179                                                   1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
                                  One page of a one hundred fifty-two page
                                             document bearing
                Item 24-181                                                   1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
                                  One page of a one hundred fifty-two page
                                             document bearing
                Item 24-183                                                   1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"




2016-03429-20
iv
                                   UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 6 of 71


                                   UNCLASSIFIED

                                        Identification(s)
                                                                                    Number
  Individual
                Item Number                 Item Description                 1B#       of
  Identified
                                                                                     Prints
                                  One page of a one hundred fifty-two page
                                             document bearing
                Item 24-184                                                  1B46
                              "handb_improvised_munitions_black_books_vols
                                                 _1_2_3"
                                One page of a seventy-four page document
                Item 24-282                                                  1B46
                               bearing "FOR ACADEMIC STUDY ONLY"
                                One page of a seventy-nine page document
                 Item 25-51    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                One page of a seventy-nine page document
                 Item 25-52    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                One page of a seventy-nine page document
                 Item 25-54    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                One page of a seventy-nine page document
                 Item 25-55    bearing "KITCHEN IMPROVISED PLASTIC           1B46
  GAVIN                                      EXPLOSIVES"
 WAYNE                           One page of a seventy-nine page document
                 Item 25-56    bearing "KITCHEN IMPROVISED PLASTIC           1B46      ↑
 WRIGHT,
V1RLD1CP5                                    EXPLOSIVES"
                                One page of a seventy-nine page document
                 Item 25-57    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                One page of a seventy-nine page document
                 Item 25-59    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                One page of a seventy-nine page document
                Item 25-110    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                One page of a seventy-nine page document
                Item 25-112    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                 One page of a seventy-nine page document
                Item 25-113    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"
                                 One page of a seventy-nine page document
                Item 25-116    bearing "KITCHEN IMPROVISED PLASTIC           1B46
                                             EXPLOSIVES"



2016-03429-20
v
                                   UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 7 of 71


                                  UNCLASSIFIED

                                        Identification(s)
                                                                                     Number
  Individual
                Item Number                 Item Description                  1B#       of
  Identified
                                                                                      Prints
                                 One page of a seventy-nine page document
                Item 25-118    bearing "KITCHEN IMPROVISED PLASTIC            1B46
                                              EXPLOSIVES"
                                 One page of a seventy-nine page document
                Item 25-125    bearing "KITCHEN IMPROVISED PLASTIC            1B46
                                              EXPLOSIVES"
                               One page of a two hundred seventy-three page
                Item 25-335   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-337   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-338   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-340   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
  GAVIN
                               One page of a two hundred seventy-three page
 WAYNE
                Item 25-341   document bearing "IMPROVISED MUNITIONS          1B46      ↑
 WRIGHT,
                                              HANDBOOK"
V1RLD1CP5
                               One page of a two hundred seventy-three page
                Item 25-342   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-343   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-345   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-348   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-349   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-350   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"




2016-03429-20
vi
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 8 of 71


                                  UNCLASSIFIED

                                        Identification(s)
                                                                                     Number
  Individual
                Item Number                 Item Description                  1B#       of
  Identified
                                                                                      Prints
                               One page of a two hundred seventy-three page
                Item 25-353   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-354   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-355   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-356   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-357   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-359   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
  GAVIN
                               One page of a two hundred seventy-three page
 WAYNE
                Item 25-385   document bearing "IMPROVISED MUNITIONS          1B46      ↑
 WRIGHT,
                                              HANDBOOK"
V1RLD1CP5
                               One page of a two hundred seventy-three page
                Item 25-388   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-389   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-391   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-395   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-396   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-397   document bearing "IMPROVISED MUNITIONS          1B46
                                              HANDBOOK"




2016-03429-20
vii
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 9 of 71


                                   UNCLASSIFIED

                                         Identification(s)
                                                                                        Number
  Individual
                Item Number                  Item Description                    1B#       of
  Identified
                                                                                         Prints
                               One page of a two hundred seventy-three page
                Item 25-398   document bearing "IMPROVISED MUNITIONS             1B46
                                               HANDBOOK"
                               One page of a two hundred seventy-three page
                Item 25-399   document bearing "IMPROVISED MUNITIONS             1B46
                                               HANDBOOK"
                                  One page of two page document bearing
                 Item 26-12       "smoke_formula_for_different_colour_           1B46
                                               smokescreens"
                                 One page of a two page document bearing
                 Item 26-13                                                      1B46
                                    "smoke_howtomakesmokebombs"
                              One page of a thirty-eight page document bearing
                 Item 26-37                                                      1B46
                                   "Kitchen Improvised Blasting Caps"
                              One page of a thirty-eight page document bearing
                 Item 26-41                                                      1B46
                                   "Kitchen Improvised Blasting Caps"
                              One page of a thirty-eight page document bearing
                 Item 26-42                                                      1B46
                                   "Kitchen Improvised Blasting Caps"
                              One page of a thirty-eight page document bearing
  GAVIN          Item 26-46                                                      1B46
                                   "Kitchen Improvised Blasting Caps"
 WAYNE                        One page of a thirty-eight page document bearing
                 Item 26-49                                                      1B46      ↑
 WRIGHT,                           "Kitchen Improvised Blasting Caps"
V1RLD1CP5                     One page of a thirty-eight page document bearing
                 Item 26-51                                                      1B46
                                   "Kitchen Improvised Blasting Caps"
                              One page of a thirty-eight page document bearing
                 Item 26-52                                                      1B46
                                   "Kitchen Improvised Blasting Caps"
                                 One page of a six page document bearing
                 Item 26-67                                                      1B46
                                            "Improvised PETN"
                                 One page of a six page document bearing
                 Item 26-69                                                      1B46
                                            "Improvised PETN"
                                 One page of a six page document bearing
                 Item 26-70                                                      1B46
                                            "Improvised PETN"
                              One page of a three page document bearing "TNP
                 Item 26-73                                                      1B46
                                                  Synthese"
                               One page of a five page document bearing "An
                 Item 26-80                                                      1B46
                                          AP beginner's manual"
                               One page of a five page document bearing "An
                 Item 26-81                                                      1B46
                                          AP beginner's manual"
                                 One page of a five page document bearing
                 Item 26-82                                                      1B46
                                            "Acetone Peroxide"



2016-03429-20
viii
                                   UNCLASSIFIED
     Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 10 of 71


                                   UNCLASSIFIED

                                        Identification(s)
                                                                                       Number
  Individual
                Item Number                  Item Description                   1B#       of
  Identified
                                                                                        Prints
                                 One page of a five page document bearing
                 Item 26-86                                                     1B46
                                            "Acetone Peroxide"
                                 One page of a four page document bearing
                 Item 26-89                                                     1B46
                                            "Electric Detonator"
                                 One page of a four page document bearing
                 Item 26-90                                                     1B46
                                            "Electric Detonator"
                              One page of a two page document bearing "Picric
                 Item 26-91                                                     1B46
                                        Acid Home Manufacture"
                                 One page of a two page document bearing
                 Item 26-92                                                     1B46
                                     "Picric Acid Home Manufacture"
                               One page of a forty-two page document bearing
                 Item 26-98                                                     1B46
                                     "Improvised Primary Explosives"
                               One page of a forty-two page document bearing
                Item 26-102                                                     1B46
                                     "Improvised Primary Explosives"
                               One page of a forty-two page document bearing
                Item 26-103                                                     1B46
                                     "Improvised Primary Explosives"
                               One page of a forty-two page document bearing
                Item 26-105                                                     1B46
                                     "Improvised Primary Explosives"
                               One page of a forty-two page document bearing
                Item 26-106                                                     1B46
  GAVIN                              "Improvised Primary Explosives"
 WAYNE                         One page of a forty-two page document bearing
                Item 26-108                                                     1B46      ↑
 WRIGHT,                             "Improvised Primary Explosives"
V1RLD1CP5                     One page of a twenty-five page document bearing
                Item 26-137                                                     1B46
                                              "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-138                                                     1B46
                                          bearing "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-139                                                     1B46
                                          bearing "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-142                                                     1B46
                                          bearing "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-146                                                     1B46
                                          bearing "Deadly Brew"
                              One page of a twenty-five page document bearing
                Item 26-147                                                     1B46
                                              "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-152                                                     1B46
                                          bearing "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-153                                                     1B46
                                          bearing "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-155                                                     1B46
                                          bearing "Deadly Brew"
                                 One page of a twenty-five page document
                Item 26-160                                                     1B46
                                          bearing "Deadly Brew"
2016-03429-20
ix
                                   UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 11 of 71


                                        UNCLASSIFIED

                                              Identification(s)
                                                                                                     Number
  Individual
                 Item Number                       Item Description                       1B#           of
  Identified
                                                                                                      Prints
   GAVIN
  WAYNE
                   Item 27-1        Page bearing "...Phenonol2 polypropylene..."          1B46          ↑
  WRIGHT,
 V1RLD1CP5

This is a summarization of select information contained within the official Laboratory Report.
Please see the attached report for complete and official documentation of the request for friction
ridge print examinations.




2016-03429-20
x
                                        UNCLASSIFIED
                      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 12 of 71

7-1 LIMS (Rev. 10-2-17)
                                                         UNCLASSIFIED



                                                                                         2501 Investigation Parkway
                              FBI Laboratory                                               Quantico, Virginia 22135

                                                                                                   4940 Fowler Road
                                                                                          Huntsville, Alabama 35898
                                                      LABORATORY REPORT

             To:     Robin Smith                              Date:   December 18, 2017
                     Special Agent
                     Kansas City                              Case ID No.:   KC-7542690

                                                              Lab No.:   2016-03429-20
             Communication(s):       December 1, 2017
             Agency Reference(s):    KC-2070073; KC-2071676
             Subject(s):

             Victim(s):

             Discipline(s):          Latent Prints
             FBI Laboratory Evidence Designator(s):

             *Item 22            Box and packaging insert from Space Station Storage Unit F002 (1B46,
                                 E5480025)
             Item 22-1           Packaging insert from Item 22 (1B46, E5480025)
             Item 23             Digital scale from Item 22 (1B46, E5480025)
             *Item 24            Binder from Space Station Storage Unit F002 (1B46, E5480025)
             Item 24-1           One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             *Item 24-2          One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             Item 24-3           One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             *Item 24-4          One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             *Item 24-5          One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             Item 24-6           One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             *Item 24-7          One page of a thirty-one page document bearing
                                 "handb_explosives_explainedtxt" (1B46, E5480025)
             Summary of Results (1)
             Page 1 of 60
                                                         UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 13 of 71


                                   UNCLASSIFIED

*Item 24-8      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-9      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-10     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-11     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
Item 24-12      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-13     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-14     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-15     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-16     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-17     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-18     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-19     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-20     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-21     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-22     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-23     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
Item 24-24      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-25     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)


Page 2 of 60

2016-03429-20
                                   UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 14 of 71


                                    UNCLASSIFIED

Item 24-26      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
Item 24-27      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-28     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-29     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-30     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
Item 24-31      One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt" (1B46, E5480025)
*Item 24-32     Manila divider (1B46, E5480025)
Item 24-33      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-34      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-35     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-36     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-37      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-38     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-39      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-40      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-41     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-42      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-43      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-44      One page of a one hundred fifty-two page document bearing

Page 3 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 15 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-45      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-46      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-47     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-48      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-49      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-50      One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-51    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-52    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-53    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-54    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-55    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-56    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-57    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-58    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-59    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-60    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-61    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-62    One page of a one hundred fifty-two page document bearing

Page 4 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 16 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-63    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-64    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-65    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-66    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-67    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-68    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-69    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-70    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-71    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-72    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-73    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-74    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-75    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-76    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-77    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-78    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-79    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-80    One page of a one hundred fifty-two page document bearing

Page 5 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 17 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-81    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-82    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-83    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-84    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-85    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-86    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-87    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-88    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-89    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-90    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-91    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-92    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-93    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-94    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-95    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-96    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-97    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-98    One page of a one hundred fifty-two page document bearing

Page 6 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 18 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-99    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-100   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-101   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-102   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-103   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-104   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-105   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-106   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-107   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-108   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-109   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-110   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-111   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-112   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-113   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-114   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-115   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-116   One page of a one hundred fifty-two page document bearing

Page 7 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 19 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-117   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-118   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-119   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-120   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-121   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-122   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-123   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-124   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-125   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-126   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-127   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-128   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-129   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-130   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-131   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-132   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-133   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-134   One page of a one hundred fifty-two page document bearing

Page 8 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 20 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-135   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-136   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-137   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-138   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-139   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-140   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-141   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-142   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-143   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-144   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-145   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-146   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-147   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-148   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-149   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-150   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-151   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-152   One page of a one hundred fifty-two page document bearing

Page 9 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 21 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-153   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-154   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-155   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-156   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-157   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-158   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-159   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-160   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-161   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-162   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-163   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-164   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-165   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-166   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-167   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-168   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-169   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-170   One page of a one hundred fifty-two page document bearing

Page 10 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 22 of 71


                                    UNCLASSIFIED

                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-171   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-172   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-173   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-174   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
**Item 24-175   One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-176     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-177     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-178     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-179     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-180    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-181     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-182    One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-183     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
Item 24-184     One page of a one hundred fifty-two page document bearing
                "handb_improvised_munitions_black_books_vols_1_2_3" (1B46, E5480025)
*Item 24-185    Manila divider (1B46, E5480025)
*Item 24-186    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-187    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)

*Item 24-188    One page of a thirty-one page document bearing


Page 11 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 23 of 71


                                    UNCLASSIFIED

                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-189    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-190    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-191    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-192    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-193    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-194    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-195    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-196    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-197    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-198    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-199    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-200    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-201    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-202    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-203    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
Item 24-204     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
Item 24-205     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-206    One page of a thirty-one page document bearing

Page 12 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 24 of 71


                                    UNCLASSIFIED

                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-207    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-208    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-209    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-210    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
Item 24-211     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
Item 24-212     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-213    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
Item 24-214     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-215    One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
Item 24-216     One page of a thirty-one page document bearing
                "handb_explosives_explainedtxt (2)" (1B46, E5480025)
*Item 24-217    Manila divider (1B46, E5480025)
Item 24-218     One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-219    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-220    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-221    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-222    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-223    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)

*Item 24-224    One page of a seventy-four page document bearing "FOR ACADEMIC


Page 13 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 25 of 71


                                  UNCLASSIFIED

                STUDY ONLY" (1B46, E5480025)
*Item 24-225    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-226   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-227   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-228   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-229   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-230   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-231   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-232   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-233   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-234   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-235   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-236   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-237   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-238   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-239   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-240   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-241   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-242   One page of a seventy-four page document bearing "FOR ACADEMIC

Page 14 of 60

2016-03429-20
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 26 of 71


                                  UNCLASSIFIED

                STUDY ONLY" (1B46, E5480025)
**Item 24-243   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-244   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-245   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-246   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-247   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-248   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-249   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-250   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-251   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-252   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-253   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-254   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-255   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-256   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-257   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-258   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-259   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-260   One page of a seventy-four page document bearing "FOR ACADEMIC

Page 15 of 60

2016-03429-20
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 27 of 71


                                  UNCLASSIFIED

                STUDY ONLY" (1B46, E5480025)
**Item 24-261   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-262   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-263   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-264   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-265   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-266   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-267   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-268   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-269   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-270   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-271   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-272   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-273   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-274   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
**Item 24-275   One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-276    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-277    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
Item 24-278     One page of a seventy-four page document bearing "FOR ACADEMIC

Page 16 of 60

2016-03429-20
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 28 of 71


                                    UNCLASSIFIED

                STUDY ONLY" (1B46, E5480025)
Item 24-279     One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
Item 24-280     One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
Item 24-281     One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
Item 24-282     One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-283    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-284    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-285    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-286    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-287    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-288    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-289    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
Item 24-290     One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 24-291    One page of a seventy-four page document bearing "FOR ACADEMIC
                STUDY ONLY" (1B46, E5480025)
*Item 25        Binder from Space Station Storage Unit F002 (1B46, E5480025)
*Item 25-1      Page bearing "Gideon's Guardians: New Meth Recipe - a/k/a Easter Bunny
                Meth" (1B46, E5480025)
*Item 25-2      Page bearing "Gideon's Guardians: New Meth Recipe - a/k/a Easter Bunny
                Meth" (1B46, E5480025)
Item 25-3       Page bearing "Gideon's Guardians: New Meth Recipe - a/k/a Easter Bunny
                Meth" (1B46, E5480025)

Item 25-4       Page bearing "Gideon's Guardians: New Meth Recipe - a/k/a Easter Bunny
                Meth" (1B46, E5480025)

Page 17 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 29 of 71


                                    UNCLASSIFIED

*Item 25-5      One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-6      One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-7      One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-8      One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-9      One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-10     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-11     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-12     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-13     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
Item 25-14      One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-15     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-16     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-17     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-18     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-19     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-20     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-21     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-22     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)

Page 18 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 30 of 71


                                    UNCLASSIFIED

*Item 25-23     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-24     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-25     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-26     One page of a twenty-two page document bearing "The Complete Recreational
                Drugs Handbook" (1B46, E5480025)
*Item 25-27     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
Item 25-28      One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
Item 25-29      One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-30     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-31     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-32     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-33     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-34     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-35     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-36     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
Item 25-37      One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-38     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
Item 25-39      One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-40     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-41     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
*Item 25-42     One page of a sixteen page document bearing "Ameth2" (1B46, E5480025)
Item 25-43      One page of a four page document bearing "Phrack Magazine" (1B46,
                E5480025)
Item 25-44      One page of a four page document bearing "Phrack Magazine" (1B46,
                E5480025)
Item 25-45      One page of a four page document bearing "Phrack Magazine" (1B46,
                E5480025)

*Item 25-46     One page of a four page document bearing "Phrack Magazine" (1B46,
                E5480025)


Page 19 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 31 of 71


                                  UNCLASSIFIED

*Item 25-47     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-48     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-49      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-50      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-51      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-52      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-53      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-54      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-55      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-56      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-57      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-58      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-59      One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-60    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-61    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-62    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-63    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-64    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)


Page 20 of 60

2016-03429-20
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 32 of 71


                                  UNCLASSIFIED

**Item 25-65    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-66    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-67    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-68    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-69    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-70    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-71    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-72    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-73    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-74    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-75    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-76    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-77    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-78    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-79    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-80    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-81    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-82    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)


Page 21 of 60

2016-03429-20
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 33 of 71


                                  UNCLASSIFIED

**Item 25-83    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-84    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-85    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-86    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-87    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-88    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-89    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-90    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-91    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-92    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-93    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-94    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-95    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-96    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-97    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-98    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-99    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-100   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)


Page 22 of 60

2016-03429-20
                                  UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 34 of 71


                                    UNCLASSIFIED

**Item 25-101   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-102   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-103   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-104   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-105   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-106   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-107   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-108   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
**Item 25-109   One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-110     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-110-1 Self-stick note removed from Item 25-110 (1B46, E5480025)
Item 25-111     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-112     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-113     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-114     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-115    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-116     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)

*Item 25-117    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-118     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED

Page 23 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 35 of 71


                                    UNCLASSIFIED

                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-119     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-120    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-121     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-122    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-123    One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-124     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
Item 25-125     One page of a seventy-nine page document bearing "KITCHEN IMPROVISED
                PLASTIC EXPLOSIVES" (1B46, E5480025)
*Item 25-126    Manila divider (1B46, E5480025)
*Item 25-127    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-128    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-129     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-130    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-131    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-132    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-133     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-134     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)

**Item 25-135   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-136   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)

Page 24 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 36 of 71


                                    UNCLASSIFIED

**Item 25-137   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-138   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-139   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-140   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-141   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-142   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-143   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-144   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-145   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-146   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-147   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-148   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-149   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-150   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-151   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-152   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)

**Item 25-153   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-154   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)

Page 25 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 37 of 71


                                    UNCLASSIFIED

**Item 25-155   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-156   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-157   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-158   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-159   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-160   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-161   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-162   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-163   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-164   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-165   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-166   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-167   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-168   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-169   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)

**Item 25-170   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-171   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-172   One page of a two hundred seventy-three page document bearing

Page 26 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 38 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-173   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-174   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-175   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-176   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-177   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-178   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-179   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-180   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-181   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-182   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-183   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-184   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-185   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-186   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-187   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-188   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-189   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-190   One page of a two hundred seventy-three page document bearing

Page 27 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 39 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-191   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-192   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-193   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-194   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-195   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-196   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-197   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-198   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-199   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-200   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-201   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-202   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-203   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-204   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-205   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-206   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-207   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-208   One page of a two hundred seventy-three page document bearing

Page 28 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 40 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-209   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-210   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-211   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-212   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-213   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-214   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-215   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-216   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-217   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-218   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-219   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-220   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-221   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-222   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-223   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-224   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-225   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-226   One page of a two hundred seventy-three page document bearing

Page 29 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 41 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-227   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-228   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-229   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-230   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-231   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-232   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-233   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-234   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-235   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-236   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-237   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-238   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-239   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-240   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-241   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-242   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-243   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-244   One page of a two hundred seventy-three page document bearing

Page 30 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 42 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-245   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-246   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-247   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-248   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-249   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-250   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-251   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-252   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-253   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-254   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-255   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-256   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-257   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-258   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-259   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-260   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-261   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-262   One page of a two hundred seventy-three page document bearing

Page 31 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 43 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-263   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-264   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-265   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-266   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-267   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-268   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-269   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-270   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-271   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-272   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-273   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-274   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-275   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-276   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-277   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-278   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-279   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-280   One page of a two hundred seventy-three page document bearing

Page 32 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 44 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-281   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-282   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-283   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-284   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-285   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-286   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-287   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-288   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-289   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-290   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-291   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-292   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-293   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-294   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-295   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-296   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-297   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-298   One page of a two hundred seventy-three page document bearing

Page 33 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 45 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-299   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-300   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-301   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-302   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-303   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-304   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-305   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-306   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-307   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-308   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-309   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-310   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-311   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-312   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-313   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-314   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-315   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-316   One page of a two hundred seventy-three page document bearing

Page 34 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 46 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-317   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-318   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-319   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-320   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-321   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-322   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-323   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-324   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-325   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-326   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-327   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-328   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-329   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-330   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-331   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-332   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-333   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-334   One page of a two hundred seventy-three page document bearing

Page 35 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 47 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-335     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-336     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-337     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-338     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-339     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-340     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-341     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-342     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-343     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-344     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-345     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-346    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-347     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-348     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-349     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-350     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-351    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-352     One page of a two hundred seventy-three page document bearing

Page 36 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 48 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-353     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-354     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-355     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-356     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-357     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-358    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-359     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-360   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-361   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-362   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-363   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-364   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-365   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-366   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-367   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-368   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-369   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-370   One page of a two hundred seventy-three page document bearing

Page 37 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 49 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-371   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-372   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-373   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-374   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-375   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-376   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-377   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-378   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-379   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-380   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-381   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-382   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-383   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
**Item 25-384   One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-385     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-386     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-387     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-388     One page of a two hundred seventy-three page document bearing

Page 38 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 50 of 71


                                    UNCLASSIFIED

                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-389     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-390     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-391     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-392     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 25-393    One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-394     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-395     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-396     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-397     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-398     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
Item 25-399     One page of a two hundred seventy-three page document bearing
                "IMPROVISED MUNITIONS HANDBOOK" (1B46, E5480025)
*Item 26        Binder from Space Station Storage Unit F002 (1B46, E5480025)
*Item 26-1      One page of a two page document bearing "Here is an archive of many different
                smoke bombs" (1B46, E5480025)
Item 26-2       One page of a two page document bearing "Here is an archive of many different
                smoke bombs" (1B46, E5480025)
Item 26-3       One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)

*Item 26-4      One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)

Item 26-5       One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)
*Item 26-6      One page of an eight page document bearing "smoke_smoke-mi" (1B46,


Page 39 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 51 of 71


                                    UNCLASSIFIED

                E5480025)
Item 26-7       One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)
Item 26-8       One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)
Item 26-9       One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)
Item 26-10      One page of an eight page document bearing "smoke_smoke-mi" (1B46,
                E5480025)
*Item 26-11     One page of two page document bearing
                "smoke_formula_for_different_colour_smokescreens" (1B46, E5480025)
Item 26-12      One page of two page document bearing
                "smoke_formula_for_different_colour_smokescreens" (1B46, E5480025)
Item 26-13      One page of a two page document bearing "smoke_howtomakesmokebombs"
                (1B46, E5480025)
*Item 26-14     One page of a two page document bearing "smoke_howtomakesmokebombs"
                (1B46, E5480025)
**Item 26-15    Manila divider (1B46, E5480025)
**Item 26-16    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-17    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-18    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-19    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-20    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-21    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-22    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)

**Item 26-23    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-24    One page of a thirty-eight page document bearing "Kitchen Improvised


Page 40 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 52 of 71


                                    UNCLASSIFIED

                Blasting Caps" (1B46, E5480025)
**Item 26-25    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-26    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-27    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-28    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-29    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-30    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-31    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-32    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-33    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-34    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
**Item 26-35    One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-36      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-37      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
*Item 26-38     One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-39      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-40      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-41      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-42      One page of a thirty-eight page document bearing "Kitchen Improvised

Page 41 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 53 of 71


                                    UNCLASSIFIED

                Blasting Caps" (1B46, E5480025)
Item 26-43      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-44      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
*Item 26-45     One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-46      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-47      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
*Item 26-48     One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-49      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-50      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-51      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
Item 26-52      One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
*Item 26-53     One page of a thirty-eight page document bearing "Kitchen Improvised
                Blasting Caps" (1B46, E5480025)
*Item 26-54     Manila divider (1B46, E5480025)
*Item 26-55     One page of a two page document bearing "COMPOSITION C-4" (1B46,
                E5480025)
*Item 26-56     One page of a two page document bearing "COMPOSITION C-4" (1B46,
                E5480025)
*Item 26-57     One page document bearing "Ammonium Nitrate Explosives (NH4NO3)"
                (1B46, E5480025)
*Item 26-58     One page of a two page document bearing "highorder_anfo" (1B46, E5480025)
*Item 26-59     One page of a two page document bearing "highorder_anfo" (1B46, E5480025)
Item 26-60      One page of a two page document bearing "Nitromethane Liquid Explosives"
                (1B46, E5480025)
Item 26-61      One page of a two page document bearing "Nitromethane Liquid Explosives"


Page 42 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 54 of 71


                                    UNCLASSIFIED

                (1B46, E5480025)
*Item 26-62     One page of a three page document bearing "ANNM" (1B46, E5480025)
Item 26-63      One page of a three page document bearing "ANNM" (1B46, E5480025)
Item 26-64      One page of a three page document bearing "ANNM" (1B46, E5480025)
Item 26-65      One page of a six page document bearing "Improvised PETN" (1B46,
                E5480025)
Item 26-66      One page of a six page document bearing "Improvised PETN" (1B46,
                E5480025)
Item 26-67      One page of a six page document bearing "Improvised PETN" (1B46,
                E5480025)
Item 26-68      One page of a six page document bearing "Improvised PETN" (1B46,
                E5480025)
Item 26-69      One page of a six page document bearing "Improvised PETN" (1B46,
                E5480025)
Item 26-70      One page of a six page document bearing "Improvised PETN" (1B46,
                E5480025)
Item 26-71      One page document bearing "Nitrocellulose" (1B46, E5480025)
Item 26-72      One page of a three page document bearing "TNP Synthese" (1B46, E5480025)
Item 26-73      One page of a three page document bearing "TNP Synthese" (1B46, E5480025)
*Item 26-74     One page of a three page document bearing "TNP Synthese" (1B46, E5480025)
Item 26-75      One page of a two page document bearing "Concealing PETN" (1B46,
                E5480025)
Item 26-76      One page of a two page document bearing "Concealing PETN" (1B46,
                E5480025)
*Item 26-77     One page of a five page document bearing "An AP beginner's manual" (1B46,
                E5480025)
Item 26-78      One page of a five page document bearing "An AP beginner's manual" (1B46,
                E5480025)


Item 26-79      One page of a five page document bearing "An AP beginner's manual" (1B46,
                E5480025)
Item 26-80      One page of a five page document bearing "An AP beginner's manual" (1B46,
                E5480025)
Item 26-81      One page of a five page document bearing "An AP beginner's manual" (1B46,
                E5480025)

Page 43 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 55 of 71


                                    UNCLASSIFIED

Item 26-82      One page of a five page document bearing "Acetone Peroxide" (1B46,
                E5480025)
*Item 26-83     One page of a five page document bearing "Acetone Peroxide" (1B46,
                E5480025)
Item 26-84      One page of a five page document bearing "Acetone Peroxide" (1B46,
                E5480025)
*Item 26-85     One page of a five page document bearing "Acetone Peroxide" (1B46,
                E5480025)
Item 26-86      One page of a five page document bearing "Acetone Peroxide" (1B46,
                E5480025)
Item 26-87      One page of a four page document bearing "Electric Detonator" (1B46,
                E5480025)
Item 26-88      One page of a four page document bearing "Electric Detonator" (1B46,
                E5480025)
Item 26-89      One page of a four page document bearing "Electric Detonator" (1B46,
                E5480025)
Item 26-90      One page of a four page document bearing "Electric Detonator" (1B46,
                E5480025)
Item 26-91      One page of a two page document bearing "Picric Acid Home Manufacture"
                (1B46, E5480025)
Item 26-92      One page of a two page document bearing "Picric Acid Home Manufacture"
                (1B46, E5480025)
Item 26-93      Manila divider (1B46, E5480025)
*Item 26-94     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-95      One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
*Item 26-96     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)

Item 26-97      One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-98      One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
*Item 26-99     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)


Page 44 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 56 of 71


                                    UNCLASSIFIED

*Item 26-100    One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-101     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-102     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-103     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
*Item 26-104    One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-105     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-106     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-107     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-108     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-109     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
Item 26-110     One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-111   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-112   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-113   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-114   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-115   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-116   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-117   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)


Page 45 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 57 of 71


                                    UNCLASSIFIED

**Item 26-118   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-119   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-120   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-121   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-122   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-123   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-124   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-125   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-126   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-127   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-128   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-129   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-130   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-131   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-132   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-133   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-134   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)
**Item 26-135   One page of a forty-two page document bearing "Improvised Primary
                Explosives" (1B46, E5480025)


Page 46 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 58 of 71


                                    UNCLASSIFIED

*Item 26-136    Manila divider (1B46, E5480025)
Item 26-137     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-138     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-139     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-140    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-141     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-142     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-143     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-144    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-145    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-146     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-147     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-148     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-149     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-150     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)

*Item 26-151    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-152     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)

Item 26-153     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)


Page 47 of 60

2016-03429-20
                                    UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 59 of 71


                                     UNCLASSIFIED

*Item 26-154    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-155     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-156    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-157    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-158     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-159    One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-160     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
Item 26-161     One page of a twenty-five page document bearing "Deadly Brew" (1B46,
                E5480025)
*Item 26-162    Manila divider (1B46, E5480025)
**Item 27       Notepad with pages from Space Station Storage Unit F002 (1B46, E5480025)
Item 27-1       Page bearing "...Phenonol2 polypropylene..." (1B46, E5480025)
*Item 27-2      Page bearing "...Evan Andrescki..." (1B46, E5480025)
*Item 27-3      Page bearing "...500mL Beaker..." (1B46, E5480025)
*Item 27-4      Page bearing "...Coffee filter + Beaker..." (1B46, E5480025)
*Item 27-5      Page bearing "...10mL of 65% Hno3 is..." (1B46, E5480025)
*Item 27-6      Page bearing "...Add Pentaerythritol..." (1B46, E5480025)
*Item 27-7      Page bearing "...60mL of Acetone is..." (1B46, E5480025)
*Item 27-8      Page bearing "...Gun Blueing..." (1B46, E5480025)
Item 27-9       Page bearing "...2.9g Alum foil..." (1B46, E5480025)

Item 28         One page of two page document beginning "9/1/2016 Explosives Synthesis..."
                from Space Station Storage Unit F002 (1B46, E5480025)
Item 28-1       One page of two page document beginning "9/1/2016 Explosives Synthesis..."
                from Space Station Storage Unit F002 (1B46, E5480025)

Item 29         One page document bearing "Synthesis of Hexamethylene..." from Space
                Station Storage Unit F002 (1B46, E5480025)


Page 48 of 60

2016-03429-20
                                     UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 60 of 71


                                         UNCLASSIFIED

Item 30           One page document bearing "Materials Equipment Hexamine..." from Space
                  Station Storage Unit F002 (1B46, E5480025)

This report addresses the request for friction ridge print examinations. Items listed with a double
asterisks (**) on pages 1 through 49 of this report were not examined as the remaining
examinations were stopped.

RESULTS OF EXAMINATIONS

See Appendix A for key terms and the methods, limitations, and interpretations regarding the
results of examinations.

The following table provides information regarding the known records of the individual(s) for
comparison. Unless otherwise indicated, record(s) were obtained from NGI. The letter
designation will be used throughout this report:

                                 Individual(s) for Comparison
    Letter
                                  Name                    UCN/DOB           Record Information
  Designation


          A               CURTIS W. ALLEN                 679197PA7            Record located


          B           GAVIN WAYNE WRIGHT                 V1RLD1CP5             Record located


          C               PATRICK E. STEIN                193752FB9            Record located


          D                  ROBIN SMITH                  619337LB5            Record located


          E           QUINTIN DEREK KINARD                983377AF7            Record located


          F             JAMIE K. LOMBARDO                672824WB9             Record located


          G               DEWAYNE NACE                    20987FG8             Record located




Page 49 of 60

2016-03429-20
                                         UNCLASSIFIED
            Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 61 of 71


                                             UNCLASSIFIED

The table below lists results of friction ridge print examinations:

                                          Results of Examinations
 ALLEN (A) | WRIGHT (B) | STEIN (C) | SMITH (D) | KINARD (E) | LOMBARDO (F) |
                                  NACE (G)
              Analysis      Comparison                Evaluation
     Item Number




                                                                                                                     Comparisons
                                                                         Identification




                                                                                                      Inconclusive
                            Fingerprint




                                                            Anatomical
                                              Individuals




                                                                                          Exclusion




                                                                                                                        NGI
                                                              Source
                    Total




                               P1             A-G               ---          ---          A-G            ---            Yes
   Item 23            2
                               P2             A-G               ---          ---          A-G            ---            No
  Item 24-6           1        P1             A-C               #6           A             ---           ---            No
 Item 24-12           1        P1             A-C               #2           A             ---           ---            No
 Item 24-27           1        P1             A-C               #7           A             ---           ---            No
                               P1             A-C               #1           A             ---           ---            No
 Item 24-31           2
                               P2             A-C               #1           A             ---           ---            No
 Item 24-37           1        P1             A-C               #6           A             ---           ---            No
 Item 24-40           1        P1             A-C               #6           A             ---           ---            No
 Item 24-42           1        P1             A-C               #2            B            ---           ---            No
 Item 24-43           1        P1             A-C               #2           A             ---           ---            No
 Item 24-44           1        P1             A-C               #1           A             ---           ---            No
 Item 24-45           1        P1             A-C               #1           A             ---           ---            No
 Item 24-46           1        P1             A-C               #1           A             ---           ---            No
                               P1             A-C               #1           A             ---           ---            No
 Item 24-48           2
                               P2             A-C               #2            B            ---           ---            No
 Item 24-49           1        P1             A-C               #1           A             ---           ---            No
Item 24-177           1        P1             A-C               #1            B            ---           ---            No
Item 24-178           1        P1             A-C               #1            B            ---           ---            No
Item 24-179           1        P1             A-C               #1            B            ---           ---            No
Item 24-181           1        P1             A-C               #1            B            ---           ---            No
Item 24-183           1        P1             A-C               #1            B            ---           ---            No
Item 24-184           1        P1             A-C               #1            B            ---           ---            No
Item 24-204           1        P1             A-C               #1           A             ---           ---            No
                               P1             A-C               #2           A             ---           ---            No
Item 24-205           2
                               P2             A-C               #2           A             ---           ---            No
Item 24-211           1        P1             A-C               #1           A             ---           ---            No
Item 24-212           1        P1             A-C               #1           A             ---           ---            No
Item 24-214           1        P1             A-C               #1           A             ---           ---            No

Page 50 of 60

2016-03429-20
                                             UNCLASSIFIED
           Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 62 of 71


                                            UNCLASSIFIED

                                         Results of Examinations
 ALLEN (A) | WRIGHT (B) | STEIN (C) | SMITH (D) | KINARD (E) | LOMBARDO (F) |
                                  NACE (G)
              Analysis      Comparison                Evaluation
    Item Number




                                                                                                                    Comparisons
                                                                        Identification




                                                                                                     Inconclusive
                           Fingerprint




                                                           Anatomical
                                             Individuals




                                                                                         Exclusion




                                                                                                                       NGI
                                                             Source
                   Total



Item 24-279          1        P1             A-C               #6             A            ---          ---             No
Item 24-282          1        P1             A-C               #2             B            ---          ---             No
  Item 25-4          1        P1             A-C               #1             A            ---          ---             No
 Item 25-14          1        P1             A-C               #1             A            ---          ---             No
 Item 25-28          1        P1             A-C               #1             A            ---          ---             No
 Item 25-29          1        P1             A-C               #1             A            ---          ---             No
 Item 25-37          1        P1             A-C               #1             A            ---          ---             No
 Item 25-43          1        P1             A-C               #1             A            ---          ---             No
 Item 25-45          1        P1             A-C               #1             A            ---          ---             No
 Item 25-49          1        P1             A-C               #1             A            ---          ---             No
                              P1             A-C               #7             A            ---          ---             No
 Item 25-50          2
                              P2             A-C               #1             A            ---          ---             No
                              P1             A-C               #7             A            ---          ---             No
 Item 25-51          2
                              P2             A-C               #1             B            ---          ---             No
 Item 25-52          1        P1             A-C               #1             B            ---          ---             No
 Item 25-54          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #2             A            ---          ---             No
 Item 25-55          2
                              P2             A-C               #1             B            ---          ---             No
 Item 25-56          1        P1             A-C               #1             B            ---          ---             No
 Item 25-57          1        P1             A-C               #1             B            ---          ---             No
 Item 25-58          1        P1             A-C               #1             A            ---          ---             No
 Item 25-59          1        P1             A-C               #1             B            ---          ---             No
Item 25-110          1        P1             A-C               #1             B            ---          ---             No
Item 25-112          1        P1             A-C               #1             B            ---          ---             No
Item 25-113          1        P1             A-C               #1             B            ---          ---             No
Item 25-116          1        P1             A-C               #1             B            ---          ---             No
Item 25-118          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #2             A            ---          ---             No
Item 25-119          2
                              P2             A-C               #2             A            ---          ---             No
Item 25-125          1        P1             A-C               #1             B            ---          ---             No
Item 25-133          1        P1             A-C               #2             A            ---          ---             No

Page 51 of 60

2016-03429-20
                                            UNCLASSIFIED
           Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 63 of 71


                                            UNCLASSIFIED

                                         Results of Examinations
 ALLEN (A) | WRIGHT (B) | STEIN (C) | SMITH (D) | KINARD (E) | LOMBARDO (F) |
                                  NACE (G)
              Analysis      Comparison                Evaluation
    Item Number




                                                                                                                    Comparisons
                                                                        Identification




                                                                                                     Inconclusive
                           Fingerprint




                                                           Anatomical
                                             Individuals




                                                                                         Exclusion




                                                                                                                       NGI
                                                             Source
                   Total



                              P1             A-C               #1             B            ---          ---             No
Item 25-335          3        P2             A-C               #1             B            ---          ---             No
                              P3             A-C               #1             B            ---          ---             No
Item 25-337          1        P1             A-C               #1             B            ---          ---             No
Item 25-338          1        P1             A-C               #2             B            ---          ---             No
Item 25-340          1        P1             A-C               #1             B            ---          ---             No
Item 25-341          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #1             B            ---          ---             No
Item 25-342          2
                              P2             A-C               #2             B            ---          ---             No
Item 25-343          1        P1             A-C               #1             B            ---          ---             No
Item 25-345          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #1             B            ---          ---             No
Item 25-348          2
                              P2             A-C               #2             B            ---          ---             No
Item 25-349          1        P1             A-C               #1             B            ---          ---             No
Item 25-350          1        P1             A-C               #1             B            ---          ---             No
Item 25-353          1        P1             A-C               #1             B            ---          ---             No
Item 25-354          1        P1             A-C               #1             B            ---          ---             No
Item 25-355          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #1             B            ---          ---             No
Item 25-356          2
                              P2             A-C               #2             B            ---          ---             No
Item 25-357          1        P1             A-C               #1             B            ---          ---             No
Item 25-359          1        P1             A-C               #1             B            ---          ---             No
Item 25-385          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #7             A            ---          ---             No
Item 25-387          2
                              P2             A-C               #7             A            ---          ---             No
Item 25-388          1        P1             A-C               #1             B            ---          ---             No
Item 25-389          1        P1             A-C               #1             B            ---          ---             No
Item 25-391          1        P1             A-C               #1             B            ---          ---             No
Item 25-395          1        P1             A-C               #1             B            ---          ---             No
Item 25-396          1        P1             A-C               #1             B            ---          ---             No
Item 25-397          1        P1             A-C               #1             B            ---          ---             No

Page 52 of 60

2016-03429-20
                                            UNCLASSIFIED
           Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 64 of 71


                                            UNCLASSIFIED

                                         Results of Examinations
 ALLEN (A) | WRIGHT (B) | STEIN (C) | SMITH (D) | KINARD (E) | LOMBARDO (F) |
                                  NACE (G)
              Analysis      Comparison                Evaluation
    Item Number




                                                                                                                    Comparisons
                                                                        Identification




                                                                                                     Inconclusive
                           Fingerprint




                                                           Anatomical
                                             Individuals




                                                                                         Exclusion




                                                                                                                       NGI
                                                             Source
                   Total



Item 25-398          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #1             B            ---          ---             No
Item 25-399          2
                              P2             A-C               #1             B            ---          ---             No
                              P1             A-C               #1             A            ---          ---             No
 Item 26-5           3        P2             A-C               #1             A            ---          ---             No
                              P3             A-C               #1             A            ---          ---             No
 Item 26-8           1        P1             A-C               #1             A            ---          ---             No
                              P1             A-C               #1             A            ---          ---             No
 Item 26-9           2
                              P2             A-C               #1             A            ---          ---             No
 Item 26-10          1        P1             A-C               #1             A            ---          ---             No
 Item 26-12          1        P1             A-C               #1             B            ---          ---             No
 Item 26-13          1        P1             A-C               #1             B            ---          ---             No
 Item 26-37          1        P1             A-C               #1             B            ---          ---             No
 Item 26-41          1        P1             A-C               #1             B            ---          ---             No
 Item 26-42          1        P1             A-C               #1             B            ---          ---             No
 Item 26-46          1        P1             A-C               #1             B            ---          ---             No
 Item 26-49          1        P1             A-C               #1             B            ---          ---             No
 Item 26-51          1        P1             A-C               #1             B            ---          ---             No
 Item 26-52          1        P1             A-C               #1             B            ---          ---             No
 Item 26-61          1        P1             A-C               #7             A            ---          ---             No
 Item 26-67          1        P1             A-C               #1             B            ---          ---             No
 Item 26-69          1        P1             A-C               #1             B            ---          ---             No
                              P1             A-C               #1             B            ---          ---             No
 Item 26-70          2
                              P2             A-C               #2             B            ---          ---             No
 Item 26-73          1        P1             A-C               #1             B            ---          ---             No
 Item 26-75          1        P1             A-C               #2             A            ---          ---             No
                              P1             A-C               #7             A            ---          ---             No
 Item 26-80          2
                              P2             A-C               #1             B            ---          ---             No
 Item 26-81          1        P1             A-C               #7             B            ---          ---             No
 Item 26-82          1        P1             A-C               #1             B            ---          ---             No


Page 53 of 60

2016-03429-20
                                            UNCLASSIFIED
           Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 65 of 71


                                            UNCLASSIFIED

                                         Results of Examinations
 ALLEN (A) | WRIGHT (B) | STEIN (C) | SMITH (D) | KINARD (E) | LOMBARDO (F) |
                                  NACE (G)
              Analysis      Comparison                Evaluation
    Item Number




                                                                                                                    Comparisons
                                                                        Identification




                                                                                                     Inconclusive
                           Fingerprint




                                                           Anatomical
                                             Individuals




                                                                                         Exclusion




                                                                                                                       NGI
                                                             Source
                   Total



                              P1             A-C               #1             B            ---          ---            No
 Item 26-86          3        P2             A-C               #1             B            ---          ---            No
                              P3             A-C               #2             B            ---          ---            No
 Item 26-89          1        P1             A-C               #1             B            ---          ---            No
                              P1             A-C               #1             B            ---          ---            No
 Item 26-90          2
                              P2             A-C               #1             B            ---          ---            No
 Item 26-91          1        P1             A-C               #2             B            ---          ---            No
 Item 26-92          1        P1             A-C               #1             B            ---          ---            No
 Item 26-95          1        P1             A-C               #7             A            ---          ---            No
                              P1             A-C               #7             A            ---          ---            No
 Item 26-98          2
                              P2             A-C               #1             B            ---          ---            No
Item 26-102          1        P1             A-C               #1             B            ---          ---            No
Item 26-103          1        P1             A-C               #1             B            ---          ---            No
Item 26-105          1        P1             A-C               #1             B            ---          ---            No
Item 26-106          1        P1             A-C               #1             B            ---          ---            No
Item 26-108          1        P1             A-C               #1             B            ---          ---            No
Item 26-137          1        P1             A-C               #2             B            ---          ---            No
Item 26-138          1        P1             A-C               #1             B            ---          ---            No
Item 26-139          1        P1             A-C               #1             B            ---          ---            No
Item 26-142          1        P1             A-C               #1             B            ---          ---            No
Item 26-146          1        P1             A-C               #1             B            ---          ---            No
Item 26-147          1        P1             A-C               #1             B            ---          ---            No
Item 26-152          1        P1             A-C               #1             B            ---          ---            No
Item 26-153          1        P1             A-C               #1             B            ---          ---            No
Item 26-155          1        P1             A-C               #1             B            ---          ---            No
Item 26-160          1        P1             A-C               #1             B            ---          ---            No
                              P1              B                #9             B            ---          ---            Yes
 Item 27-1           3        P2              B                #9             B            ---          ---            Yes
                              P3              A                #2             A            ---          ---            Yes
                              P1             A-C               #6             A            ---          ---            No
 Item 27-9           2
                              P2             A-C               #6             A            ---          ---            No

Page 54 of 60

2016-03429-20
                                            UNCLASSIFIED
            Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 66 of 71


                                             UNCLASSIFIED

                                          Results of Examinations
 ALLEN (A) | WRIGHT (B) | STEIN (C) | SMITH (D) | KINARD (E) | LOMBARDO (F) |
                                  NACE (G)
              Analysis      Comparison                Evaluation
     Item Number




                                                                                                                     Comparisons
                                                                         Identification




                                                                                                      Inconclusive
                            Fingerprint




                                                            Anatomical
                                              Individuals




                                                                                          Exclusion




                                                                                                                        NGI
                                                              Source
                    Total



   Item 28            1        P1             A-C               #1             A            ---          ---            No
   Item 30            1        P1              A                #7             A            ---          ---            Yes

Total prints
                    154
 claimed:


Automated searches were conducted on suitable print(s), but no additional identifications were
effected. Print(s) were added to the Unsolved Latent File (ULF) and shared with the Department
of Homeland Security, and you will be advised in a separate report if an identification is made.

All examinations were completed on items listed with a single asterisk (*) on pages 1 through 49
of this report, and there are no prints to be claimed on those items. The fingerprints claimed on
the items listed in the Results of Examinations table above were fully compared as requested.
These items may have additional prints not yet analyzed as the remaining examinations were
stopped.

REMARKS

The identity of an individual for comparison is based on the biographical information associated
with the known record. Fully and clearly recorded fingerprints recorded in connection with this
case may be necessary for:
        Confirmation that the appropriate known record was examined (for testimony
           purposes)
        Further comparison of any inconclusive results
        Comparison when known records were not located at the time

Recorded prints should be submitted to the FBI Laboratory's Evidence Control Unit with
correspondence referencing FBI Laboratory number 2016-03429-20.

The remaining friction ridge print examinations were stopped as requested by SA Robin Smith
on December 15, 2017. If complete friction ridge print examinations are requested, a
resubmission of the evidence is necessary with the appropriate correspondence referencing FBI
Laboratory number 2016-03429-20. Images of captured prints have been placed in our files for
any future comparisons you may request.

Page 55 of 60

2016-03429-20
                                             UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 67 of 71


                                        UNCLASSIFIED


In accordance with the Latent Print Units' standard operating procedures, the friction ridge prints
that underwent additional quality assurance checks were reviewed as follows:

                                                                         Blind
                          Examiner                 Verification(s)
                                                                     Verification(s)
                       Nicole C. Cover                   Yes               ---
                      Jacqueline Slebrch                 Yes               ---

Additional personnel assisted with processing the evidence.

For questions about the content of this report, please contact Forensic Examiner D. J. Fife at
(703) 632-8392.

For questions about the status of your submission, including any remaining forensic
examinations, please contact Douglas A. Hildebrand at (703) 632-8381.

The evidence will be returned under separate cover.

This report contains the opinions and interpretations of the issuing examiner(s) and is supported
by records retained in the FBI files. The work described in this report was conducted at the
Quantico Laboratory.



                                                      D. J. Fife
                                                      Latent Print Operations Unit




Page 56 of 60

2016-03429-20
                                        UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 68 of 71


                                        UNCLASSIFIED

APPENDIX A

Explanation of Key Terms:

Claimed Print - A print is claimed when sufficient reliable information may be present such that
an identification decision could be reached.

The anatomical source of a claimed print is designated as follows:

          Fingerprint - coming from any part of a finger and designated as #1 through #10 on a
           standard fingerprint card

          Palm print - coming from any part of the palm area of a hand and designated as LP or
           LPP for left palm and RP or RPP for right palm

          Toe print - coming from any part of a toe and designated as #1t through #10t in the
           same manner as a standard fingerprint card

          Footprint - coming from any part of the sole of a foot and designated as LFtpt for left
           foot and RFtpt for right foot

          Handprint - coming from fingerprint(s) and palm print that appear to be deposited by
           the same touch and designated as LHP for left handprint and RHP for right handprint

          Impression - coming from an anatomical region that cannot be determined and may
           have come from any of the above sources

The claimed print detected on an item of evidence is assigned a print number, 'P'. The print
number may be used in conjunction with 'I', 'O', or 'X' (e.g. Item 2 PX3) as follows:

          'I' may be used for prints captured on the inside or adhesive side of an item

          'O' may be used for prints captured on the outside or non-adhesive side of an item

          'X' may be used for prints captured on an item

NGI - Next Generation Identification system, the FBI's national friction ridge print database

OGA - Information sharing efforts with Other Government Agency

UCN/DOB - Universal Control Number (formerly FBI #)/Date of Birth




Page 57 of 60

2016-03429-20
                                        UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 69 of 71


                                         UNCLASSIFIED

Methods, Limitations, and Interpretations:

Friction ridge skin consists of ridges, which are raised portions of skin, and furrows, which are
the valleys in between the ridges. Friction ridge skin is found on the fingers, palms, and soles of
the feet. A friction ridge print is a transfer of the ridge arrangements from the friction ridge skin
onto an item. Items of evidence submitted for friction ridge print examinations may be examined
visually, examined with various light sources, and processed with chemicals and powders to
detect the presence of friction ridge prints. The specific sequence of examinations and processes
depends upon the nature of the evidence.

Friction ridge print examinations are conducted using Analysis, Comparison, and Evaluation
(ACE) (1), which includes an assessment of the quantity and quality of the information present.
The steps of ACE are applied to friction ridge prints as appropriate.

Analysis is the assessment of a friction ridge print by a qualified examiner, accounting for the
quantity and quality of the features detected in the print. An examiner will assess the types of
features and the spatial relationships of the features to one another, which may be affected by
factors such as pressure and movement when the print is transferred (2) (3). A print is claimed
when sufficient reliable information may be present such that an identification decision could be
reached.

A thorough analysis is conducted on friction ridge prints prior to conducting comparisons.
Analysis is documented by marking observed information in accordance with the Latent Print
Units' standard operating procedures (4).

Comparison is the direct side-by-side observation of claimed friction ridge prints to determine
whether the information observed during Analysis is in disagreement or agreement between two
prints. When determining if features correspond, an examiner accounts for variation in the
appearance of the friction ridge prints due to factors such as pressure and movement (2).

Evaluation is the formation of a conclusion based on the examiner's observations, assessments,
and documentation generated during the analysis and comparison of the friction ridge prints.
Decisions that may be reached are as follows:

          Identification is the determination that two friction ridge prints originated from the
           same source because there is sufficient quality and quantity of corresponding
           information. While an identification to the exclusion of all others is not supported by
           research, studies have shown that as more reliable features are found in agreement, it
           becomes less likely to find that same arrangement of features in a print from another
           source (5).

          Exclusion is the determination that two friction ridge prints did not originate from the
           same source because there is sufficient quality and quantity of information in
           disagreement.


Page 58 of 60

2016-03429-20
                                         UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 70 of 71


                                         UNCLASSIFIED

          Inconclusive is the determination that an identification or exclusion decision cannot
           be reached because there is insufficient information in the known print. Additional
           recordings from the compared individual may allow for a conclusive decision to be
           reached.

          Latent Inconclusive is the determination that an identification or exclusion decision
           cannot be reached because there is insufficient information in the claimed print.
           Additional recordings of the individual are not expected to allow for a conclusive
           decision to be reached.

While the examination process is subjective in nature (6), the Latent Print Units have quality
assurance measures in place to minimize variability and reduce the chance of error. Examples
include but are not limited to verification and blind verification, which are implemented in
accordance with the Latent Print Units' standard operating procedures (4) (8).

          Verification is the independent application of ACE to a friction ridge print by another
           qualified examiner.

          Blind verification is the independent application of ACE to a friction ridge print by
           another qualified examiner with limited awareness of the details of the case and no
           knowledge of the conclusion of the primary examiner.

There is no meaningful predictive rate of error for the entire comparison process (9) (10);
however, recent studies have demonstrated that examiners reach accurate and reliable
conclusions under specific test conditions (7) (11) (12).

The presence of a friction ridge print on an item of evidence indicates contact was made between
the source and the item. The presence of a friction ridge print alone does not necessarily indicate
the significance of the contact or the time frame during which the contact occurred.

Due to a variety of factors, the recovery of friction ridge prints on items of evidence is not
always successful. A lack of friction ridge prints on an item or the exclusion of a friction ridge
print from a given source does not necessarily mean that the given source did not come into
contact with the item.




Page 59 of 60

2016-03429-20
                                         UNCLASSIFIED
      Case 6:16-cr-10141-EFM Document 449-3 Filed 10/29/18 Page 71 of 71


                                       UNCLASSIFIED

References:

1. Ashbaugh, D. R. (1999). Quantitative and Qualitative Friction Ridge Analysis: An
    Introduction to Basic and Advanced Ridgeology. New York, New York: CRC Press.
2. SWGFAST. (2013). Standards for Examining Friction Ridge Impressions and Resulting
    Conclusions - Latent/Tenprint. Retrieved from http://www.swgfast.org/Documents.html.
3. Maceo, A. (2009). Qualitative Assessment of Skin Deformation: A Pilot Study. Journal of
    Forensic Identification, 59(4), 390-440.
4. FBI Laboratory Latent Print Units Operations Manual. Standard Operating Procedures for
    Examining Friction Ridge Prints. Quantico, Virginia.
5. Neumann, C., Evett, I.W., and Skerrett, J. (2012). Quantifying the Weight of Evidence from
    a Forensic Fingerprint Comparison: A New Paradigm. Journal of the Royal Statistical
    Society, 175(Part 2), 371-415.
6. Ulery, B.T., Hicklin, A.R., Buscaglia, J., and Roberts, M.A. (2012). Repeatability and
    Reproducibility of Decisions by Latent Fingerprint Examiners. PLoS ONE 7(3), e32800.
    doi:10.1371/journal.pone.0032800.
7. Langenburg, G. (2009). A Performance Study of the ACE-V Process: A Pilot Study to
    Measure the Accuracy, Precision, Reproducibility, Repeatability, and Biasability of
    Conclusions Resulting from the ACE-V Process. Journal of Forensic Identification, 59(2),
    219-257.
8. FBI Laboratory Latent Print Units Quality Assurance Manual. Procedures for Verification
    and Blind Verification. Quantico, Virginia.
9. Budowle, B. et al. (2009). A Perspective on Errors, Bias, and Interpretation in the Forensic
    Sciences and Direction for Continuing Advancement. Journal of Forensic Sciences, 54(4),
    798-809.
10. Kellman, P.J., et al. (2014). Forensic Comparison and Matching of Fingerprints: Using
    Quantitative Image Measures for Estimating Error Rates through Understanding and
    Predicting Difficulty. PLoS ONE, 9(5), e94617. doi: 10.1371/journal.pone.0094617.
11. Tangen, J.M., Thompson, M.B., & McCarthy, D.J. (2011). Identifying Fingerprint Expertise.
    Psychological Science, 22(8), 995-997.
12. Ulery, B.T., Hicklin, A.R., Buscaglia, J., and Roberts, M.A. (2011). Accuracy and Reliability
    of Forensic Latent Fingerprint Decisions. Proceedings of the National Academy of Sciences,
    108(19), 7733-7738.




Page 60 of 60

2016-03429-20
                                       UNCLASSIFIED
